DETAILED ACTION
In the amendment filed on July 6, 2021, claims 1 – 13, 15 – 16, 18 – 23 are pending.  Claims 1, 16, 19 have been amended and claims 14 and 17 have been canceled. Claims 21 – 23 have been added. Claims 9 – 13 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment.

The rejections of claim 19 under 35 USC § 112(a) in the previous Office Action are withdrawn due to Applicant amendment.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 20, the claim recites “forming a mixed layer by plasma generated from a processing gas containing fluorine gas”.  There is no express support in the instant specification for forming a mixed layer using a fluorine gas, which can encompass e.g. F2 gas. While the originally filed specification does recite that fluorine radicals are used to help form the mixed layer, the fluorine radicals are produced by a fluorocarbon-based gas, which is a narrower genus of gas than that encompassed by fluorine gas, introducing New Matter. Thus, there lacks a reasonable conveyance of possession of the subject matter claimed in claim 19.
Regarding claim 22, the claim recites that during the first step a temperature of the substrate is adjusted.  Under the broadest reasonable interpretation, this may be a temperature of any point of a substrate, regardless of whether it is on a main surface, side-surface or a region.  There is no express recitation of a given temperature of the substrate being adjusted in the (each and every) recited first step.  Applicant indicated in their reply filed on July 6, 2021 that support for the amendment is derived from Fig. 1 and paragraphs [0032] – [0033].  While paragraphs [0032] – [0033] do discuss an adjustment of temperature in order to effectively control the thickness of the deposited film on a wafer/substrate as well as reasonably conveys adjustment of temperature during each and every deposition step, the discussion is limited to temperature adjustment of the main surface of the wafer W. As written, claim 22 encompasses a broader limitation than that reasonably conveyed expressly, implicitly and inherently by the provided support, introducing New Matter.  Accordingly, there is no reasonable 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 3, 4, 5, 6, 7, 8, 16, 18, 19, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. US 2017/0098528 A1 (hereafter “Kihara528”) in view of Tsukamoto US 7,952,049 B2 (hereafter “Tsukamoto”), Katsunuma et al. US2014/0197135 A1 (hereafter “Katsunuma”) and Kim et al. US 2004/0222188 (hereafter “Kim”).
Regarding claims 1, 18, 23; Kihara528 is directed to a method for processing a target object (Abstract). The target object may be a wafer comprised of an etching target layer EL1 and a patterned mask MK11 on a substrate SB1 [providing a wafer with a main surface having the recited etching target layer and mask having a pattern including a plurality of regions] ([0054], [0056]; Fig. 1).  Kihara528 discloses the steps of: loading [placing] the wafer onto the mounting table [pedestal] of a processing chamber space as shown in Fig. 2 [space configured…] ([0049] – [0050], [0054]; Fig. 1); controlling [adjusting] the temperature of the wafer [necessarily adjusting the temperature of the main surface of the wafer and a single region] ([0033], [0062], [0066]); after controlling the wafer temperature, repeating a sequence of processing a wafer (Fig. 1; [0054] – [0077]) and then removing a protective film that has been S6 ; [0051], [0064]), wherein a deposition film is formed on the patterned wafer during the processing step ([0060] – [0069]).
While Kihara528 does disclose controlling the temperature of the wafer [claimed substrate], Kihara528 does not expressly teach that the temperature is adjusted for each of a plurality of regions on the substrate. While Kihara528 discloses a step S6 of cleaning the processing space, Kihara528 does not expressly teach that the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space and that the first step deposition step and the second cleaning step occur while the substrate is on the pedestal.
With regards to the limitation that the temperature is adjusted for each of a plurality of regions on the substrate:
Tsukamoto is directed to a method of changing a temperature of a substrate [adjustment] in a substrate processing method, particularly during an etching or a deposition process (Abstract; col 1 lines 34 – 47, col 4 lines 50 – 67). Tsukamoto discloses a substrate holder as depicted in Figure 5 which comprises a plurality of temperature sensors, a heating element control unit, a cooling element control unit, one or more heating elements and one or more cooling elements (col 7 line 55 – col 8 line 65). Tsukamoto further discloses that the heating elements may correspond to at least an inner and outer region of the substrate holder and that temperature set points may be set for each region (col 1 line 54 – col 2 line 20, col 12 line 5 – col 13 line 5).  Tsukamoto establishes that precise temperature control of the substrate holder and in turn the substrate is critical for deposition and etching processes. 

With regards to the limitation the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space:
Katsunuma is directed to plasma processing methods including forming a protective silicon oxide film on a surface of a member/component of a processing chamber alongside a target object (Abstract; [0003] – [0004]). The member may include the walls of the processing chamber and/or an upper electrode within the processing chamber ([0010]). Katsunuma discloses the steps of (as shown in Fig. 2): S101 forming a silicon oxide film onto a member; S02 performing plasma processing on a target object such as a wafer ([0028]); and S103 removing the silicon oxide film on the member [cleaning] using a fluorine gas ([0053] – [0054]). Katsunuma further discloses that during the removal step S103, a high-frequency power is supplied to the upper electrode but not a bias power to a lower electrode used for biasing a target object ([0030], [0054], [0063], [0084] – [0091]).  The process allows for controlling the thickness of the protective silicon oxide film on the member and minimizing the consumption of the member alongside the dispersion of contaminants from the member ([0007], [0049]).
 the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.
With regards to the limitation that the first step and the second step are executed while the substrate is placed on the pedestal:
Kim is directed to a method of cleaning a deposition chamber that has a metal oxide layer attached (Abstract). The deposition chamber, as depicted in Figure 1, comprises an upper plate/electrode 20 that is electrically connected to a plasma generator 24 as well as a processing space between the upper plate 20 and an electrically grounded lower plate 12 ([0026] – [0032]).  The lower plate is equipped with a heater 14 for controlling the temperature of a substrate.  Kim discloses that the method comprises the steps of:  disposing [placing] a substrate onto the lower plate [pedestal] ([0014], [0047], [0058], [0067]); adjusting the temperature of the deposition chamber [necessarily adjusting the temperature of a main surface of the substrate] between about 20°C to about 1000°C ([0036], [0063]); performing a repetitive deposition process such as atomic layer deposition to form an e.g. aluminum oxide layer on the substrate as well as chamber surfaces [first step] ([0041]); and then introducing an etching gas after the deposition process while energizing only the upper plate to 
While Kim does not expressly teach that the sequence of steps are executed while the substrate is placed on the lower plate/pedestal within the processing space, Kim discloses that the cleaning process occurs after a deposition process in-situ without opening of the deposition chamber (Abstract; [0003], [0007], [0045], [0079]). Kim further discloses that the temperature of the cleaning process may be substantially identical as that of the deposition process ([0036], [0063]), thus suggesting the cleaning process proceeds immediately after a given deposition process. Because Kim recites that the deposition chamber is not opened between a deposition process and cleaning process, and that a substrate is required to be present for a deposition process ([0005], [0007], [0041]), Kim teaches by implication that the substrate is present during the cleaning process. One of ordinary skill in the art would have found it readily apparent that the first step and the second step are executed while the substrate is placed on the pedestal in order to enable the concept of in-situ cleaning1. Finally, Kim discloses that in-situ cleaning is advantageous in that such a methodology reduces the amount of processing steps required to fabricate an overall semiconductor device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 in in-situ (with the substrate present) is advantageous in that the technique reduces the amount of processing steps required to fabricate an overall semiconductor device.
Regarding claims 19, 21; the facts disclosed by Kihara528 described above regarding claim 1 also apply regarding claims 19 and 21. In addition, Kihara528 discloses that the mask may have openings and patterns that define e.g. a line and space pattern or provide oval openings [plurality of regions] ([0091]). Kihara528 also discloses that the wafer may have an etching target layer and that the etching target layer may be etched ([0071]).
While Kihara528 does disclose controlling the temperature of the wafer [claimed substrate], Kihara528 does not expressly teach that the temperature is adjusted for each of a plurality of regions on the substrate. While Kihara528 discloses a step S6 of cleaning the processing space, Kihara528 does not expressly teach that the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space.
With regards to the limitation that the temperature is adjusted for each of a plurality of regions on the substrate:
The facts of Tsukamoto presented above regarding claim 1 also apply regarding claim 19. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 
With regards to the limitation the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space:
The facts of Katsunuma presented above regarding claim 1 also apply regarding claim 19. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.
Regarding claims 3 – 5 and 7 – 8; Kihara528 discloses that during the processing step [first step], a first gas of aminosilane-based gas [ precursor, meeting claim 4] is supplied to the processing chamber without generating a plasma, followed by supplying oxygen gas [meeting claim 5] and generating a plasma of the oxygen gas to form a thin silicon oxide film ([0081]). The aminosilane-based gas, e.g. diaminosilane or triaminosilane [meeting claims 7 and 8] adheres to the surface of the wafer during the supplying of the first gas ([0062]).
3, SF6 and/or CF4 ([0008], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.
Regarding claim 16, in an example, Katsunuma discloses that the pressure during the removal/cleaning step may be 200 mTorr ([0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.

s 1, 3 – 4, 7 – 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. US 2016/0314982 A1 (hereafter “Kihara982”) in view of Tsukamoto.
Regarding claims 1, 3 – 4, 7 – 8, 19, 21, 23; Kihara982 is directed to a method of processing a target object using a capacitively coupled plasma processing apparatus [processing container configured to perform the claimed plasma processing] (Abstract).  Kihara982 discloses the steps of: accommodating [placing] a wafer [substrate] including a patterned mask MK [pattern] into the plasma processing apparatus interior [space] as shown in Fig. 2 and 3A ([0048] – [0049]); controlling [adjusting] the temperature of the wafer [necessarily including the main surface] using a second plate 18b that contains both cooling and heating elements ([0032] – [0034]); providing a first gas into the processing chamber containing a silicon-containing gas (e.g. aminosilane2) to adhere [deposit] reactant precursor species to form a silicon-containing film SF [deposition film on the pattern of the substrate] on all surfaces of a top plate [inner surface], the chamber and a surface of the wafer followed by a plasma generated from an inert gas  [meeting claims 3 – 4] ([0050] – [0054]; Fig. 1, Fig. 4A, Fig. 4B); providing a second gas containing oxygen gas into the processing chamber and the step of applying power to generate a negative DC voltage only to an upper electrode within the processing chamber to generate a second plasma with positive ions colliding with the silicon-containing film SF [supplying electric power] ([0055] – [0056]); removing the film SF 
While Kihara982 does disclose controlling the temperature of the wafer [claimed substrate], Kihara982 does not expressly teach that the temperature is adjusted for each of a plurality of regions on the substrate. 
With regards to the limitation that the temperature is adjusted for each of a plurality of regions on the substrate:
Tsukamoto is directed to a method of changing a temperature of a substrate [adjustment] in a substrate processing method, particularly during an etching or a deposition process (Abstract; col 1 lines 34 – 47, col 4 lines 50 – 67). Tsukamoto discloses a substrate holder as depicted in Figure 5 which comprises a plurality of temperature sensors, a heating element control unit, a cooling element control unit, one or more heating elements and one or more cooling elements (col 7 line 55 – col 8 line 65). Tsukamoto further discloses that the heating elements may correspond to at least an inner and outer region of the substrate holder and that temperature set points may be set for each region (col 1 line 54 – col 2 line 20, col 12 line 5 – col 13 line 5).  Tsukamoto establishes that precise temperature control of the substrate holder and in turn the substrate is critical for deposition and etching processes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara982 to adjust the temperature of each region of the substrate because Tsukamoto teaches .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara528 in view of Tsukamoto, Katsunuma and Kim as applied to claims 1, 3, 4, 5, 6, 7, 8, 16, 18, 19, 21,22, 23 above, and further in view of Honda et al. WO2017/204159 A1 (machine translation provided, hereafter “Honda159”).
Regarding claim 2, Kihara528 in view of Tsukamoto and Katsunuma do not expressly teach that the adjustment for each of the plurality of regions uses acquired corresponding data indicating correspondence between the temperature of the main surface and a film thickness of the deposited film.
 Honda159 is directed to methods of processing workpieces (Abstract). Honda159 discloses a step of establishing a correspondence between the temperature of a main surface of a target layer on a substrate [a main surface] and a film thickness of a formed film to form a previously acquired corresponding data (page 2, 1st and 4th paragraph; page 14, 6th paragraph;) and subsequently adjusting the temperature of a plurality of areas [regions] of the target layer using the previously acquired corresponding data prior to a processing step where a film of silicon oxide is formed (page 2, 1st and 4th paragraph; page 3 5th paragraph). Honda159 discloses that processes that contain the steps allows for the suppression of groove width variation of a mask that is placed on the substrate and thus maintain control of pattern critical dimension (page 2, 3rd paragraph; page 3, 1st paragraph; page 15, 3rd paragraph).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara982 in view of Tsukamoto as applied to claims 1, 3 – 4, 7 – 8, 23 above, and further in view of Honda159.
Regarding claim 2, Kihara982 in view of Tsukamoto does not expressly teach that the adjustment for each of the plurality of regions uses acquired corresponding data indicating correspondence between the temperature of the main surface and a film thickness of the deposited film.
	The facts of Honda159 discussed above with regards to the rejection of claim 2 over Kihara528 in view of Tsukamoto, Katsunuma, Kim and Honda159 also applies to the present rejection over Kihara982 in view of Tsukamoto and Honda159.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Kihara528 in view of Tsukamoto and Katsunuma to have the adjustment of the temperatures for each region be based on previously acquired corresponding data .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara528 in view of Tsukamoto, Katsunuma and Kim as applied to claims 1, 3, 4, 5, 6, 7, 8, 16, 18, 19, 21, 22, 23 above, and further in view of Honda et al. US 7,749,914 B2 (hereafter “Honda”).
Regarding claim 15, Kihara528 in view of Tsukamoto and Katsunuma does not expressly teach that during the second step, the electrodes are set in a wide gap condition where the electrode interval (distance between electrodes) is set to 30mm or more.
Honda is directed to plasma etching methods in a chamber wherein a pair of electrodes are arranged oppositely to one another and wherein at least one electrode is powered by a high-frequency electric field (Abstract). Honda discloses that the starting voltage of an electric discharge in a processing gas [plasma ignition] is influenced by Paschen’s law, which stipulates that the product of the gas pressure and the distance [interval] between electrodes must be a certain value for an electric discharge, and that the certain value is a function of the frequency of the applied high-frequency power (col 3 lines 55 – 65, col 5 lines 44 – 60). Honda further discloses that the distance between electrodes between 50mm to reduce the residence time of processing gas and allow for sufficient discharge (col 5 lines 44 – 60).  Honda further discloses that if the distance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 in view of Tsukamoto and Katsunuma to have modified the second step to have the electrodes in the claimed wide gap condition as a matter of routine experimentation in order to optimize the ignition of the plasma/electric discharge and the pressure distribution within the processing space.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara528 in view of Tsukamoto, Katsunuma and Kim as applied to claims 1, 3, 4, 5, 6, 7, 8, 16, 18, 19, 21, 22, 23 above, and further in view of Kihara et al. WO2017170405 A1 with US 20190131141 A1 serving as the official translation thereof ( hereafter “Kihara141”).
Regarding claim 20, Kihara528 discloses a step of exposing the etching target layer to a processing gas containing a fluorocarbon gas alongside supplying high frequency power to form a plasma ([0079]), which in turns forms activated species [plasma radicals] containing fluorine that are attracted to the substrate to etch the silicon oxide protective film ([0076] – [0078]). 

Kihara141 is directed to a method of processing a workpiece (Abstract). Kihara141 discloses having a wafer including a layer EL [etching target layer] and a mask provided on the EL layer (Abstract; [0055]). Kihara141 discloses the steps of forming a mixed layer from a plasma containing radicals generated from a fluorocarbon-containing gas ([0081] – [0082]) and then subsequently removing the mixed layer by generating a plasma from a rare gas ([0087] – [0088]). Kihara141 discloses that performing such steps aids in removing ions that impinge on the polymer film of the mask and can cause pattern wiggling ([0005], [0008] – [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 in view of Tsukamoto and Katsunuma by including the steps of forming the mixed layer using a plasma containing a fluorine gas and then subsequently removing the mixed layer by plasma generated from a processing gas containing rare gas because Kihara141 teaches that the steps helps to prevent squiggling of mask line patterns during semiconductor substrate processing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara982 in view of Tsukamoto as applied to claims 1, 3 – 4, 7 – 8, 21, 23 above, and further in view of Kihara141.

The facts of Kihara141 discussed above with regards to the rejection of claim 2 over Kihara528 in view of Tsukamoto, Katsunuma, Kim and Kihara141 also applies to the present rejection over Kihara982 in view of Tsukamoto and Kihara141.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 in view of Tsukamoto and Katsunuma by including the steps of forming the mixed layer using a plasma containing a fluorine gas and then subsequently removing the mixed layer by plasma generated from a processing gas containing rare gas because Kihara141 teaches that the steps helps to prevent squiggling of mask line patterns during semiconductor substrate processing.

Double Patenting
The rejections of the claims under non-statutory double patenting in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 3 – 8 , 18, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of co-pending Application No. 16/232243 (hereafter “‘2243”) in view of Tsukamoto and Kim. 
Regarding claims 1, 3 – 8, 18 and 23; the co-pending claims of ‘2243 substantially teach in combination the limitations of the claims, except that the co-
Tsukamoto and Kim discloses the steps and elements in the manner described in the rejection of claim 1 under USC 103.  
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Tsukamoto teaches that precise temperature control of a substrate is critical for deposition processes and etching processes such as those taught by the co-pending claims and because Kim teaches that having the cleaning step occur in-situ (with the substrate present) is advantageous in that the technique reduces the amount of processing steps required to fabricate an overall semiconductor device.
This is a provisional nonstatutory double patenting rejection.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of ‘2243 in view of Tsukamoto, Kim and Honda159.
Regarding claim 2, while the co-pending claims in view of Tsukamoto and Kim render patentably indistinct the subject matter incorporated from parent claim 1, the co-pending claims in view of Tsukamoto do not teach that the adjustment uses previously acquired data as recited in claim 2.  
Honda159 discloses the steps in the manner described in the rejection of claim 2 under USC 103.


Claims 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of ‘2243 in view of Tsukamoto, Kim and Honda.
Regarding claim 15 – 16, while the co-pending claims in view of Tsukamoto and Kim render patentably indistinct the subject matter incorporated from parent claim 1, the co-pending claims in view of Tsukamoto do not teach the electrode interval or pressure in the manner recited in instant claims 15 and 16.
Honda discloses the steps in the manner described in the rejection of claim 15 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Honda suggests that the electrode interval and the pressure in the processing space is a matter of routine experimentation in order to optimize the ignition of the plasma/electric discharge and the pressure distribution within the processing space.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 19 – 22, the co-pending claims in view of Tsukamoto, Kihara528 and Katsunuma render patentably indistinct the subject matter incorporated of claim 19. While the co-pending claims do not teach the details of the substrate, the step of adjusting the temperature, and the etching of an etching target layer, the missing details are found in Tsukamoto, Kihara528, Kim and Katsunuma in the manner described above and, when combined with the subject matter of the co-pending claims, would render claim 19 indistinct because of the reasons stated above.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of co-pending ‘2243 in view of Tsukamoto, Kim, Kihara528, Katsunuma and Kihara141.
Regarding claim 20, while the co-pending claims in view of Tsukamoto, Kihara528, Kim and Katsunuma render patentably indistinct the subject matter incorporated from parent claim 19, the co-pending claims in view of Tsukamoto do not teach the recited steps of forming and removing the mixed layer.
Kihara141 discloses the steps in the manner described in the rejection of claim 20 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Kihara141 teaches that by including the steps of forming 

Claims 1, 3 – 8, 19 – 20, 21, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 10,763,123 B2 (hereafter “‘3123”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1 – 8, 19 – 20 are to be found in patent claims 1 – 20  (as the application claim 1 – 8, 19 – 20 fully encompasses patent claims 1 – 20).  The difference between the application claim 1 – 8, 19 – 20 and the patent claims 1 – 20 lies in the fact that the patent claim includes many more elements and is thus more specific.  Thus the invention of claims 1 – 20 of the patent is effect a "species" of the "generic" invention of the application claims 1 – 8, 19 – 20.  It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claim 1 – 8, 19 – 20 is anticipated by claims 1 – 20 of the patent, it is not patentably distinct from claims 1 – 20 of the patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of ‘3123 in view of Honda159.

Honda159 discloses the steps in the manner described in the rejection of claim 2 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the patent claims of ‘3123 to be patentably indistinct because Honda159 teaches that processes that contain the steps allows for the suppression of groove width variation of a mask that is placed on the substrate and thus maintain control of pattern critical dimension.

Claims 15 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of ‘3123 in view of Honda. 
Regarding claims 15 – 16, while the patent claims of ‘3123 render patentably indistinct the subject matter incorporated from parent claim 1, the patent claims of ‘3123 do not teach the electrode interval or pressure in the manner recited in instant claims 15 and 16.
Honda discloses the steps in the manner described in the rejection of claim 15 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the copending claims to be patentably indistinct because Honda suggests that the electrode interval and the pressure in the processing space is a matter of routine experimentation in order to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1 – 2, 7 – 8, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. US 10,504,745 B2 (hereafter “‘4745”) in view of Katsunuma and Kim.
Regarding claims 1 – 2, 7 – 8 and 23, the patent claims of ‘4745 substantially teach in combination the limitations of the claims, except that the patent claims of ‘4745 do not teach a step of supplying power only to the upper electrode to generate plasma in the space, thereby cleaning the space; the patent claims of ‘4745 also do not teach that the first and second step occur and are repeated with the substrate on the pedestal. 
Katsunuma and Kim disclose the steps and elements in the manner described in the rejection of claims 1 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the patent claims of ‘4745 to be patentably indistinct because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component and because Kim teaches that having the cleaning step occur in-situ (with the substrate present) is advantageous in .

Response to Arguments
Applicant’s arguments, filed July 6, 2021, with respect to the rejection(s) of the claim(s) under USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kihara982 and Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
        2 Under broadest reasonable interpretation, an aminosilane gas may refer to the specific gas aminosilane, which has the chemical formula H2NSi. See National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 10290728, Aminosilane. Retrieved September 17, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/Aminosilane., provided in this Office Action.